Wallin, J.,
(dissenting). I find myself unable to agree with the construction given by my associates to the last sentence of the act of 1897, which reads: “This statute should apply only to cases hereafter tried.” In my judgment, based upon the facts as stated in the majority opinion, the trial of this action was pending on July 1, 1897, at which date the act became operative. True, there was no evidence actually offered after this date, nor were the pleadings amended, although a proposed amendment to the pleadings was offered by counsel, and thereafter disallowed by the Court. By an express order of the trial Court, the case was held open to permit counsel to offer, evidence and submit proposed amendments to the pleadings. Nor did the trial Court render a decision, or file its findings of fact and conclusions of law, until after the law took effect, and not until October, 1897. These facts, from my point of view, make it entirely clear that at the time the act became a law the trial was progressing. Offering evidence and proposing amendments to pleadings are the ordinary incidents attending the trials of issues of fact, and while these proceedings are progressing or may lawfully take place it seems plain that the trial has not been concluded, whether it be pending before a Court alone or before a jury. This being so when the law took effect, the trial of this case was not a past event, i. e. the issues had not theretofore been tried. Moreover, in cases tried to the Court, it is a familiar rule of District-Court practice for the trial Court, after the evidence has been taken, in the exercise of judicial discretion, to reopen the case, and *57receive further evidence, at any time prior to filing its decision. Under this method of trial, no cause tried in the District Court can be treated as concluded until the decision is filed. Hence, when the act of 1897 took effect, this case had not been tried, and this is true without reference to the express order of the Court'holding the case open for the purpose of receiving further evidence and other purposes. By the construction of the act as made by my associates, it is made to read, in effect, as follows: “This act shall not apply to cases the trial of which was commenced prior to July 1, 1897.” I cannot so read this statute. The act is amendatory of a statute which did not permit this Court, even in furtherance of the most obvious justice, to order a new trial in the Court below. The amendment of 1897, as its capital feature, removed this restriction, and it is therefore highly remedial in its nature, and as such should, under an established rule of construction, receive a very liberal interpretation, with a view of promoting the beneficent objects of statutes of this character. This amendment declares that the “Supreme Court may, if it deem such course’necessary to the accomplishment of justice, order a new trial of the action.” This power, it will be noticed, is much broader than the power to grant a new trial for the correction of errors occurring at the trial, as may be done in jury cases. It is conceded in the majority opinion that the ends of justice would be promoted by a retrial of the action. This is also emphatically my view of the record. Nor do I think the statute, when liberally construed, stands in the way of directing a new trial. At most, the statute is obscure in meaning, or, perhaps I should say, silent in its terms, with respect to a class of cases wherein the trial was progressing when the act took effect and was tried in part thereafter. If I am correct in the view I have taken of the language of this statute, a familiar rule of construction should be applied to ascertain its meaning. It is an elementary rule that where a statute is obscure in meaning or ambiguous in its terms, reference should be made to the general scope and purposes of the enactment, and from these endeavor to gather the meaning of those parts of the statute which are obscure or ambiguous. Under this rule, ■ I think a new trial should be granted, because by so doing the remedy of the act can be made effectual in the accomplishment of justice, and, from my standpoint, to direct a new trial would not be to violate any language contained in the statute.
(76 N. W. Rep. 504.)